Citation Nr: 1117216	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  10-10 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 
INTRODUCTION

The Veteran had active service from February 1975 to January 1993.  

This matter originally came to the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for hypertension and neck pain.

The issue of service connection for a cervical spine disability has been re-characterized to better comport to the evidence of record.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in March 2011.  A transcript of the hearing is of record.  The Veteran submitted additional evidence at that time, along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  Resolving all doubt, the competent evidence shows a relationship between the current hypertension and service; or alternatively, that the current hypertension developed within one year of separation from service.  

2.  Resolving all doubt, the competent evidence shows a relationship between the current cervical spine disability and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The claims of service connection for hypertension and a cervical spine disability have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The Veteran seeks service connection for hypertension and a cervical spine disability.  At his March 2011 hearing he testified that he sought treatment for hypertension and a cervical spine disability within one year of separation from service, and that he complained about neck pain during service.  He testified further that he attributes his neck pain during service to bouncing around on a 5 ton vehicle wearing a 30 pound flak jacket during Operation Desert Storm.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where certain chronic diseases, including hypertension, become manifest to a degree of 10 percent within one year from the date of separation from service, such disease shall be considered to have been incurred or aggravated by such service, notwithstanding there is no evidence of that disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows current hypertension and a cervical spine disability, both of which began shortly after the Veteran separated from service.  A January 21, 1994 private treatment record notes that the Veteran complained of neck pain and was given an assessment of acute cervical myalgia and that his blood pressure was 146/90.  January 1998 private treatment records note that the Veteran complained of radiating left shoulder pain and his blood pressure was 143/90.  A December 1998 VA treatment record notes that the Veteran was given an impression of degenerative changes of his cervical spine.  A September 2009 VA examination report notes that, following pulmonary testing, blood pressure measurements, and a physical examination, the Veteran was given diagnoses of essential hypertension and degenerative disc disease (DDD) of the cervical spine.  

Although, the Veteran's service treatment records are largely negative for treatment of hypertension and cervical spine complaints, the Veteran claims that he experienced neck pain during service.  The Veteran is competent to report symptoms, such as neck pain.  Charles v. Principi, 16 Vet. App. 370 (2002) (finding a Veteran competent to testify to symptomatology capable of lay observation).  The Board finds the Veteran's testimony regarding neck pain during service to be credible.  

As the record shows current hypertension and cervical spine disabilities, which began shortly after the Veteran left service, the determinative issue is whether these claimed disabilities are related to service.

A May 2009 opinion from a private Nurse Practitioner notes that the Veteran has essential hypertension and extensive disease of the cervical spine.  He was diagnosed with cervical myalgia and had elevated blood pressure readings of 146/90 in January 1994.  Since then his cervical spine has worsened and he has DDD.  The current condition is more likely than not to have existed at the time the Veteran retired from service or within one year of retirement from service.  

A VA examination was conducted in September 2009.  The examiner noted a review of the Veteran's claim file.  The examiner opined that the Veteran's hypertension is at least as likely as not caused by, or a result of, his military service.  She noted further that almost certainly the Veteran's hypertension began while in service and was just not diagnosed as such and that he started on medications by an outside doctor the same year he left service.  The examiner also opined that the Veteran's cervical spine DDD is at least as likely as not caused by, or a result of, the Veteran's miliary service.  She noted further that the Veteran's episodes of neck pain began while in service and have continued to the current day.  

Additionally, the Board notes that the Veteran was treated for neck pain and had elevated blood pressure readings within one year of separation from service.  The close temporal proximity between when the Veteran separated from service and when he began receiving treatment for his current disabilities weighs in favor of a finding of service-connection.  

The May 2009 private medical opinion and September 2009 VA examination report are competent medical evidence indicating that the Veteran's hypertension and cervical spine disability are related to, or had their onset during, service.  There is no medical evidence of record that indicates that the Veteran's current hypertension and cervical spine disability are not related to, or had their onset during, service, or within one year of separation from service for purposes of presumptive service connection for hypertension pursuant to38 C.F.R. §§ 3.307, 3.309.  Therefore, at the very least, the evidence is in equipoise and any doubt is resolved in the Veteran's favor.

Accordingly, service connection for hypertension and a cervical spine disability is warranted.  


ORDER

Service connection for hypertension is granted. 

Service connection for a cervical spine disability is granted.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


